MEMORANDUM***
Rodolfo S. Libiran, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ summary affirmance of his appeal from an Immigration Judge’s denial of his applications for asylum, withholding of removal, and voluntary departure. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997). We review for substantial evidence. See Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995). We deny in part and dismiss in part the petition for review.
Libiran testified he fears returning to the Philippines after a comrade of his in the New People’s Army had been captured and tortured by Philippine authorities and likely had revealed the names of Libiran and his other comrades. In support of his application he submitted a “hit list.” The IJ correctly noted that the hit list document pre-dated the capture of his comrade, had his true name, which he never told his comrade, and appeared more like a reward list. The hit list was the only evidence offered to show likelihood of future persecution.
Because the record does not compel the conclusion that Libiran had a well-founded fear of persecution on account of his political opinion, even assuming his testimony was credible, substantial evidence supports the conclusion that Libiran is not eligible for asylum. Id. at 338-340.
Because Libiran did not meet the higher standard for asylum, he could not satisfy the standard for withholding of deportation. See id. at 340.
We dismiss the petition for lack of jurisdiction to the extent it seeks review of the discretionary denial of voluntary departure. See Beltran-Tirado v. INS, 213 F.3d 1179, 1182 (9th CirA2000).
Libiran’s request for attorneys fees is denied.
PETITION FOR REVIEW DISMISSED IN PART, and DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.